    Case: 1:19-cv-00145-DAP Doc #: 122 Filed: 03/08/19 1 of 2. PageID #: 3257



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC,                        :    Case No. 1:19-CV-145
                                                     :
                               Plaintiff,            :
                                                     :    JUDGE DAN AARON POLSTER
                       v.                            :
                                                     :    MAGISTRATE JUDGE
SOUTH UNIVERSITY OF OHIO, LLC., et al.,              :    THOMAS M. PARKER
                                                     :
                              Defendants.            :

              MOTION OF DREAM CENTER SOUTH UNIVERSITY, LLC

       Pursuant to Rule 24 of the Federal Rules of Civil Procedure, Dream Center South

University, LLC, hereby moves this Court to intervene in this action. The reasons supporting

this Motion are set forth in the accompanying Memorandum in Support. A Proposed Order

Authorizing Dream Center South University, LLC to intervene is attached hereto.

                                            Respectfully submitted,
                                            COHEN & GRIGSBY, P.C.


                                            By /s/ Fridrikh V. Shrayber

                                            Fridrikh V. Shrayber (Ohio Bar No. 0095330)
                                            Ingrid A. Bohme (pro hac vice application
                                            forthcoming)
                                            Helen S. Ward (pro hac vice application forthcoming)
                                            625 Liberty Avenue
                                            Pittsburgh, PA 15222-3152
                                            412-297-4900 / 412-209-0672 (Fax)
                                            fshrayber@cohenlaw.com
                                            ibohme@cohenlaw.com
                                            hward@cohenlaw.com

                                            Attorneys for Intervenor,
                                            Dream Center South University, LLC


Dated: March 8, 2019
    Case: 1:19-cv-00145-DAP Doc #: 122 Filed: 03/08/19 2 of 2. PageID #: 3258



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 8th day of March, 2019, the foregoing Unopposed Motion to

Intervene of Dream Center South University, LLC was filed with the Court

electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

system to all parties indicated on the electronic filing receipt. Parties may access this filing

through the Court’s system.


                                               /s/ Fridrikh V. Shrayber
                                               Fridrikh V. Shrayber
